internal_revenue_service department of the washington dc contact person telephone number in reference to ogiebeo plr-112805-99 jan index no legend company pian dear this is in reply to a letter dated date that was submitted on behalf of company by its authorized representative in which a ruling is requested that association will be an employer_corporation as that term is used in sec_421 through of the internal_revenue_code and that provided that the requisite stock- ownership requirement is met association will be a subsidiary_corporation as defined in sec_424 the facts submitted are that company is the parent_corporation of an affiliated_group_of_corporations that files its federal_income_tax returns on a consolidated basis association is a partnership in which company owns a percent limited_partnership_interest company intends that the plan meet the requirements of sec_423 of the code company would like the employees of association to be able to participate in the plan and intends to amend the plan to include association as a participating company to that end company represents that it will elect in accordance with sec_301 c of the procedural income_tax regulations to change the federal_income_tax classification of association from a partnership to an association_taxable_as_a_corporation the election will be made by filling form_8832 and satisfying all of the applicable procedural requirements thereafter association will become an employer of certain current employees of company and its subsidiaries and association will provide services to other affiliates of company pursuant to various service agreements od in pertinent portion sec_421 of the code provides that if a share of stock is transferred to an individual in a transfer in which the requirements of sec_423 are met no income shall result to the individual at the time of the transfer no deduction under sec_162 shall be allowable at any time to the employer_corporation with respect to the share transferred and no amount other than the price paid under the option shall be considered as received by the employer_corporation for the share transferred sec_423 of the code provides that sec_421 will apply to the transfer of a share of stock to an individual pursuant to the exercise of an option granted under an employee_stock_purchase_plan if no disposition of the stock is made by the individual within two years after the date of grant of the option nor within one year after the transfer of such share to him or her and at all times during the period beginning with the date that the option is granted and ending months before the date of its exercise the optionee remains an employee of the granting corporation a parent or subsidiary_corporation of such corporation or a corporation or parent or subsidiary_corporation of such corporation issuing or assuming a stock_option in a transaction to which sec_424 applies for purposes of these determinations sec_424 of the code defines parent_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations ending with the employer_corporation if at the time of the granting of the option each of the corporations other than the employer_corporation owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain sec_424 defines subsidiary_corporation as any corporation other than the employer_corporation in an unbroken chain of corporations beginning with the employer_corporation if at the time of the granting of the option each of the corporations other than the last corporation in the unbroken chain owns stock possessing percent or more of the total combined voting power of all classes of stock in one of the other corporations in such chain accordingly based on the above information and company's representations and provided that the election to classify association as an association_taxable_as_a_corporation is valid we rule as follows association will be an employer_corporation as that term is used in sec_421 through of the code while the requisite 50-percent stock-ownership requirement is maintained association will be a subsidiary_corporation as defined in sec_424 as ow except as ruled above no opinion is expressed regarding the federal tax consequences of the transaction described above under any provision of the internal_revenue_code in particular we specifically note that no opinion is expressed regarding the treatment of either the plan or of options granted under the plan under sections of the code additionally please note that the above rulings will continue to apply only while the described election remains in effect a copy of this letter must be attached to any income_tax return to which it is relevant this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely yours hy robert b misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosures copy of this letter copy for purpose sec_2 bb
